Judgment, Supreme Court, Bronx County (Ethan Greenberg, J, at plea; Denis J. Boyle, J, at sentence), rendered May 16, 2008, convicting defendant of attempted criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of SVa to 7 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 3 to 6 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Mazzarelli, J.P., Andrias, Nardelli, DeGrasse and Abdus-Salaam, JJ.